DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 
	Claims 1, 3-4, 14, 17, 19-20, 26-28, 30, 33-34, 43, 54, and 67-79 are currently pending and have been examined herein. 

Claim Objections
3.	Claims 1, 3-4, 14, 17, 19-20, 26-28, 30, 33-34, 43, 54, and 67-79 are objected to because the phrase “wherein a sensitivity and specificity of the method is 95% or greater” is recited twice in claim 1. In order to make the claims clearer and more concise, Applicants should delete one of the recitations.   

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 33, 37, 68, and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is rejected over the recitation of the phrase “C21orf57 or a DNA sequence of no more than 10kbp, 5kbp, 1kbp, 500bp, 250bp, 150bp, 100bp or 50bp upstream and/or downstream from such region and/or gene”.  In the instant case the recitation of “such region and/or gene” is confusing because while C21orf57 (which is an alias for the YBEY gene) is a gene it not clear what the C21orf57 region is.  Further the recitation of no more than 10kbp, 5kbp, 1kbp, 500bp, 250bp, 150bp, 100bp or 50bp upstream and/or downstream from C21orf57 is indefinite because there is no clear starting point and the ending point for the gene/region.  For example it’s not clear if the gene/region is considered to “start” at the enhancer, the promoter, or the start codon. Further it’s not clear if the gene/region is considered to “end” at the stop codon, terminator, or enhancer.  Without a clear starting point and ending point for C21orf57, the skilled artisan would not know how to figure out the metes and bounds of the claimed subject matter. 
    Claim 30 is rejected over the recitation of the phrase “VAPA-APCDDI or a DNA sequence of no more than 10kbp, 5kbp, 1kbp, 500bp, 250bp, 150bp, 100bp or 50bp upstream and/or downstream from such region and/or gene”.  In the instant case the recitation of “such region and/or gene” is confusing because VAPA-APCDDI is a region (comprising two different genes that are both located on chromosome 18)  but NOT a gene. Further the recitation of no more than 10kbp, 5kbp, 1kbp, 500bp, 250bp, 150bp, 100bp or 50bp upstream and/or downstream from VAPA-APCDD1 is indefinite because there is no clear starting point and the ending point for the region.  Without a clear starting point and ending point for VAPA-APCDDI, the skilled artisan would not know how to figure out the metes and bounds of the claimed subject matter. 
Claim 30 is rejected over the recitation of the phrase “maspin or a DNA sequence of no more than 10kbp, 5kbp, 1kbp, 500bp, 250bp, 150bp, 100bp or 50bp upstream and/or downstream from such region and/or gene”.  In the instant case the recitation of “such region and/or gene” is confusing because while maspin (which is an alias for the SERPINB5 gene) is a gene, it’s not clear what the mapsin region is. Further the recitation of no more than 10kbp, 5kbp, 1kbp, 500bp, 250bp, 150bp, 100bp or 50bp upstream and/or downstream from maspin is indefinite because there is no clear starting point and the ending point for the gene/region.  For example it’s not clear if the gene/region is considered to “start” at the enhancer, the promoter, or the start codon. Further it’s not clear if the gene/region is considered to “end” at the stop codon, terminator, or enhancer.  Without a clear starting point and ending point for maspin, the skilled artisan would not know how to figure out the metes and bounds of the claimed subject matter. 
Claim 33 is rejected over the recitation of the phrase “RASSFIA, TBX3, ZFY, CDC42EP1, PCDHGA1, SOX14 and SPN or a DNA sequence of no more than 10kbp, 5kbp, 1kbp, 500bp, 250bp, 150bp, 100bp or 50bp upstream and/or downstream from such region and/or gene”.  In the instant case the recitation of “such region and/or gene” is confusing because while RASSFIA, TBX3, ZFY, CDC42EP1, PCDHGA1, SOX14 and SPN are genes, it is not clear what RASSFIA, TBX3, ZFY, CDC42EP1, PCDHGA1, SOX14 and SPN regions are. Further the recitation of no more than 10kbp, 5kbp, 1kbp, 500bp, 250bp, 150bp, 100bp or 50bp upstream and/or downstream from RASSFIA, TBX3, ZFY, CDC42EP1, PCDHGA1, SOX14 and SPN is indefinite because there is no clear starting point and the ending point for the gene/region.  For example it’s not clear if the gene/region is considered to “start” at the enhancer, the promoter, or the start codon. Further it’s not clear if the gene/region is considered to “end” at the stop codon, terminator, or enhancer.  Without a clear starting point and ending point for RASSFIA, TBX3, ZFY, CDC42EP1, PCDHGA1, SOX14 and SPN, the skilled artisan would not know how to figure out the metes and bounds of the claimed subject matter. 
Claim 67 is rejected over the recitation of the phrase “DSCAM and/or C21orf57,
or a DNA sequence of no more than 10kbp, 5kbp, 1kbp, 500bp, 250bp, 150bp, 100bp or 50bp
upstream and/or downstream from such region and/or gene”.  In the instant case the recitation of “such region and/or gene” is confusing because while DSCAM and C21orf57 are genes, it is not clear what DSCAM and C21orf57 regions are. Further the recitation of no more than 10kbp, 5kbp, 1kbp, 500bp, 250bp, 150bp, 100bp or 50bp upstream and/or downstream from DSCAM and C21orf57 is indefinite because there is no clear starting point and the ending point for the genes/regions.  For example it’s not clear if the gene/region is considered to “start” at the enhancer, the promoter, or the start codon. Further it’s not clear if the gene/region is considered to “end” at the stop codon, terminator, or enhancer.  Without a clear starting point and ending point for DSCAM and C21orf57, the skilled artisan would not know how to figure out the metes and bounds of the claimed subject matter. 
Claims 68 and 75 are rejected over the recitation of the phrase “C21orf57 or a DNA sequence of no more than 10kbp, 5kbp, 1kbp, 500bp, 250bp, 150bp, 100bp or 50bp upstream and/or downstream from such region and/or gene”.  In the instant case the recitation of “such region and/or gene” is confusing because while C21orf57 is a gene, it is not clear what a C21orf57 region is. Further the recitation of no more than 10kbp, 5kbp, 1kbp, 500bp, 250bp, 150bp, 100bp or 50bp upstream and/or downstream from C21orf57 is indefinite because there is no clear starting point and the ending point for the gene/region.  For example it’s not clear if the gene/region is considered to “start” at the enhancer, the promoter, or the start codon. Further it’s not clear if the gene/region is considered to “end” at the stop codon, terminator, or enhancer.  Without a clear starting point and ending point for C21orf57, the skilled artisan would not know how to figure out the metes and bounds of the claimed subject matter. 
Claims 68 and 75 are rejected over the recitation of the phrase “PCDHGA1 or a DNA sequence of no more than 10kbp, 5kbp, 1kbp, 500bp, 250bp, 150bp, 100bp or 50bp upstream and/or downstream from such region and/or gene”.  In the instant case the recitation of “such region and/or gene” is confusing because while PCDHGA1 is a gene, it is not clear what a PCDHGA1 region is. Further the recitation of no more than 10kbp, 5kbp, 1kbp, 500bp, 250bp, 150bp, 100bp or 50bp upstream and/or downstream from PCDHGA1 is indefinite because there is no clear starting point and the ending point for the gene/region.  For example it’s not clear if the gene/region is considered to “start” at the enhancer, the promoter, or the start codon. Further it’s not clear if the gene/region is considered to “end” at the stop codon, terminator, or enhancer.  Without a clear starting point and ending point for PCDHGA1, the skilled artisan would not know how to figure out the metes and bounds of the claimed subject matter. 

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634